DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC §§ 102, 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 84-104 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yeh (US Patent Number 9242689; originally cited in the 3 August 2021 office action).
Regarding claims 84, 97, and 104, Yeh discloses a bicycle saddle comprising: a saddle shell (114 for instance); a saddle cushion (113 for instance) connected to an upper side of the saddle shell; a support element (12) connected to a saddle frame and a seat post (it would be connected as such at leat indirectly in typical use); and an elastomer body (15, which is viewed as an elastomer) arranged between the support element and the saddle shell on an upper side of the support element and a lower side of the saddle shell, wherein a side surface of the elastomer body is at least partly curved in shape and extends at least partly inward along an entire length of the bicycle saddle (see figures), wherein in a midportion, a connecting line between an edge of the saddle shell or elastomer body and an edge of the support element has an angle of 00 to 300 with respect to a horizontal line, the connecting line extending perpendicular a longitudinal axis, extending in the longitudinal direction, of the bicycle saddle (based on the figures, this is the arrangement), and wherein the edge of the saddle shell contacts an edge of the elastomer body on opposing sides of the longitudinal axis, the contact between the edges of the saddle shell and the edge of the elastomer body extending along an entire length of the bicycle saddle (see figures; the shell and elastomer body are arranged to contact in this manner).  While Yeh thus appears to disclose the invention as claimed, Yeh may not explicitly describe an angle.  However, as changes in size, shape, and arrangement of components requires only routine skill in the art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the arrangement as claimed based on normal variation to improve fit, comfort, and support for various users.
Regarding claims 85-96 and 98-103, Yeh generally discloses the features as claimed (that is, side surfaces having double curvature, concave curvature, S-shape curvature, the support element fully covered by the shell, the elastomer body provided exclusively above the support element, integral formation, generally corresponding contours, and reinforcing elements (any of the various adjacent components); see figures), but may not explicitly disclose the shapes, angles, or materials as claimed.  However, the claimed materials are well-known in the art, and as changes in size, shape, and arrangement of components, as well as material selection, requires only routine skill in the art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the arrangement and materials as claimed based on normal variation to improve fit, comfort, and support for various users.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 84-104 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of U.S. Patent No. 10464623. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to provide the claimed arrangement of components.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of the new grounds of rejection necessitated by Applicant’s amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP F GABLER whose telephone number is (571)272-2155. The examiner can normally be reached Mon-Fri 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PHILIP F GABLER/Primary Examiner, Art Unit 3636